DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/202 has been entered.
Claims 1-4, 6, 8, 11-12, 14-26 are pending and under consideration. The amendment filed on 07/07/202 has been entered.
Priority
This patent application claims the benefit of U.S. Provisional Application No. 63/089,951, filed October 9, 2020, U.S. Provisional Application No. 63/172,053, filed April 7, 2021, and U.S. Provisional Application No. 63/216,322, filed June 29, 2021. Therefore, the instant application is accorded priority to 10/09/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn/Claim Rejections - 35 USC § 102/Necessitated by Amendment
Claims 1-4, 6, 8, 12, 15-19, 24-25 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) is withdrawn in view of applicant’s amendment to base claim 1 new recitation “wherein the nucleic acid has a sequence at least 90% identical to SEQ ID NO: 2”.
Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) in view of Dzau (US20030022870 previously cited) is withdrawn in view of applicant’s amendment to base claim 1 new recitation “wherein the nucleic acid has a sequence at least 90% identical to SEQ ID NO: 2”.
Claims 1, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) in view of Chamberlain (Current Opinion in Cardiology, 32(3): 1-14, 2017, previously cited) is withdrawn in view of applicant’s amendment to base claim 1 new recitation “wherein the nucleic acid has a sequence at least 90% identical to SEQ ID NO: 2”.
Claims 1, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) in view of Cerrone (Nature Communications, 8(6): 1-16, 2017, previously cited) is withdrawn in view of applicant’s amendment to base claim 1 new recitation “wherein the nucleic acid has a sequence at least 90% identical to SEQ ID NO: 2”.

New/Claim Rejections - 35 USC § 103/ Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6, 8, 12, 15-19, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) as evidenced by Mauro (BioDrugss 32: 1-13, 2018).
Regarding claim 1, Voit discloses a method for treating or preventing cardiomyopathy in a human subject, the method comprising
(a) delivering a therapeutic dose of a gene therapy vector to cardiomyocytes of the human subject, wherein the gene therapy vector comprises a nucleic acid sequence encoding for plakophilin-2 (PKP2), wherein the gene therapy vector comprises a viral vector, wherein the nucleic acid sequence further encodes for a cardiac-specific promoter, wherein the therapeutic dose is effective to treat or prevent arrhythmogenic right ventricular cardiomyopathy (ARVC) by effecting the production of PKP2 protein by the cardiomyocytes of the human subject (see  62/903103 claims 1-2, 5-7) and the nucleic acid encoding a PKP2 having the amino acid sequence identical to instantly claimed SEQ ID NO: 8 (see score alignment below); and includes a 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs (see [0019] of 62/903103);  and 
(b) a gene therapy vector adapted for expressing a nucleic acid sequence within cardiomyocytes of a human subject, the nucleic acid sequence comprising: a first sequence encoding for a PKP2 protein; and a second sequence comprising a promotor, wherein the promotor comprises TNNT2 (see claims 6, 10 of 62/903103).
Regarding claims 2-3, Voit discloses wherein the viral vector comprises one or more of AAV1, AAV2, AAV3, AAV4, AAV5, AAV6, AAV7, AAV8, AAV9, AAV10, AAV11, AAV12, variations thereof, and combinations thereof (see claims 3, 8 of 62/903103). Regarding claim 4, Voit discloses wherein the viral vector comprises AAV6 or AAV9 (see clam 9 of 62/903103). Regarding claim 6, Voit discloses, wherein the therapeutic dose is effective to treat or prevent arrhythmogenic right ventricular cardiomyopathy (ARVC) by effecting the production of PKP2 protein by the cardiomyocytes of the human subject (see claim 5 of 62/903103). Regarding claim 8, Voit discloses, a cardiac troponin T promoter (TNNT2) (see claim 10 of 62/903103).  Regarding claim 12, Voit discloses, gene therapy vector is a retroviral with two long terminal repeat (LTR) sequences are present at the 5' and 3' ends of the viral genome and these contain strong promoter and enhancer sequences and are also required for integration in the host cell genome (see paragraph [0046] of 62/903103). Regarding claim 15, Voit discloses, pharmaceutical compositions that contain gene therapy vectors may be prepared in pharmaceutical composition to include commonly used pharmaceutically acceptable excipients, such as diluents and carriers, pH buffering agents, stabilizers (see paragraph [0071] of  62/903103). Regarding claim 16, Voit discloses the therapeutic dose is effective to treat or prevent arrhythmogenic right ventricular cardiomyopathy (ARVC) by effecting the production of PKP2 protein by the cardiomyocytes of the human subject  (see paragraph [0008] of 62/903103). Regarding claim 17, Voit discloses methods of the present invention may be capable of, e.g., (1) localizing the PKP2 protein correctly to the desmosome; and (2) correcting the haploinsufficiency in PKP2-mutated iPSC-derived cardiomyocytes and consequently correcting the desmosomal protein complex and PKP2-transfection is also capable of restoring the desmosomal protein complex in the desmosome, in particular the restoration of plakoglobin, which is reduced when PKP2 is diminished. (see paragraphs [0034] and [0080] of 62/903103). Regarding claim 18, Voit discloses in completely PKP2-deficient cells, it is believed PKP2-transfection is also capable of restoring the desmosomal protein complex in the desmosome, in particular the restoration of plakoglobin, which is reduced when PKP2 is diminished (see paragraph [0080] of 62/903103). Regarding claim 19, Voit discloses, subject, particularly a human (but could also encompass a non-human), who has presented a clinical manifestation of a particular symptom  or symptoms suggesting the need for treatment, who is treated prophylactically for a condition, or who has been diagnosed with a condition to be treated (see paragraph [0021] of 62/903103). Regarding claim 24, Voit discloses gene therapy vectors may be transduced into a subject through several different methods, including intravenous delivery, intraarterial delivery, or a gene therapy vector may be administered directly to heart tissue, for example, by intracoronary administration (see paragraph [0072] of 62/903103). Regarding claim 25, Voit discloses wherein the viral vector comprises AAV6 or AAV9 (see claim 4 of 62/903103).

	Regarding the limitation, wherein the nucleic acid has a sequence at least 90% identical to SEQ ID NO: 2 as in claim 1 or wherein the nucleic acid has a sequence at least 95% identical to SEQ ID NO: 2 as in claim 26, Voit also teaches a nucleic acid has a sequence of 68.6% identical to the instantly claimed SEQ ID NO: 2, in a gene therapy vector encoding for PKP2 which is a codon optimized human PKP2 isoform 2b cDNA, SEQ ID NO:3 (see score sequence alignment below). Voit teaches the therapeutic polynucleotide sequence encoding the target protein administered to the subject to be treated in the form of a gene therapy vector which comprises the coding sequence, including the translation and termination codons, next to other sequences required for providing expression of the exogenous nucleic acid such as promoters, kozak sequences, poly A signals, and the like [0040]. Voit teaches (1) a gene therapy vector adapted for expressing a nucleic acid sequence within cardiomyocytes of the human subject; (2) a therapeutic formulation for treating or preventing cardiomyopathy in the human subject; and (3) a method for genetically modifying a PKP2-mutated cardiomyocyte to express non-mutated PKP2, which comprises transfecting the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes for the non-mutated PKP2 (see score sequence alignment below).
	While Voit teaches a nucleic acid has a sequence of 68.6% identical to the instantly claimed SEQ ID NO: 2, however the claim is broad reading on 10% variation for claim 1 and 5% variation for claim 26 for SEQ ID NO: 2 for therapeutic polynucleotide sequence encoding the target protein administered to the subject to be treated in the form of a gene therapy vector.
	However, it would have obvious to a person of ordinary skill in the art to codon optimize the Voit  nucleic acid has a sequence of 68.6% identical to the instantly claimed SEQ ID NO: 2, as evidenced by Mauro (BioDrugss 32: 1-13, 2018) an expression technology commonly used to increase protein levels involves codon optimization and indeed codon optimization has been reported to increase protein expression by > 1000 fold (abstract). Mauro teaches codon optimization is a method that is commonly used to increase expression of biotherapeutic recombinant proteins through the use of synonymous codon mutations in messenger RNA (mRNA) coding regions in mammalian cells to express recombinant proteins (p 1, second column under key points).  Codon optimization is routinely used for in vivo nucleic acid therapeutic applications (p 4 1st column last paragraph). Another significant consideration associated with the use of codon-optimized constructs for in vivo applications, including gene therapy (p 7, 2nd column last paragraph).

	Accordingly one of ordinary skill in the art would have been motivated to codon optimize the Voit SEQ ID NO: 2, which is 68.6% identical to the instantly claimed SEQ ID NO: 2, such as to place Kozak sequences to codon optimize the human PKP2 isoform in order to optimize the expression level of the therapeutic PKP2 in the cardiomyocytes of the human subject for treating cardiomyopathy. This would have been as a matter of design choice with reasonable expectation of achieving predictable results in the cardiomyocytes of the subject in view of disclosure by Voit. One would have been motivate to codon optimize the Voit nucleic acid as evidenced by evidenced by Mauro codon optimization is commonly used to increase protein expression of biotherapeutic recombinant proteins for in vivo nucleic acid therapeutic applications associated with the use of codon-optimized constructs for in vivo applications, including gene therapy.

One would have had reasonable expectation of success because Voit described use of Kozak sequence to express (1) a gene therapy vector adapted for expressing a nucleic acid sequence within cardiomyocytes of the human subject; (2) a therapeutic formulation for treating or preventing cardiomyopathy in the human subject; and (3) a method for genetically modifying a PKP2-mutated cardiomyocyte to express non-mutated PKP2, which comprises transfecting the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes for the non-mutated PKP2.
Given that prior art of Voit and as evidenced by Mauro codon optimization is routinely used for increased expression of therapeutic proteins for gene therapy and Voit teaches (a) delivering a therapeutic dose of a gene therapy vector to cardiomyocytes of the human subject, wherein the gene therapy vector comprises a nucleic acid sequence encoding for PKP2 having the amino acid sequence identical to instantly claimed SEQ ID NO: 8, and (b) a gene therapy vector adapted for expressing a nucleic acid sequence within cardiomyocytes of a human subject, it would have only required routine experimentation to modify the vector to include Kozak sequence to optimize the codon of PKP2 transgene of SEQ ID NO: 2 which is 68.6% identical to the instantly claimed SEQ ID NO: 2 to arrive at the claimed nucleic acid has a sequence at least 90% identical to SEQ ID NO: 2 as in claim 1 or the nucleic acid has a sequence at least 95% identical to SEQ ID NO: 2 as in claim 26, to obtain increased expression of the PKP2 into cardiomyocytes without undue experimentation.   
Score sequence alignment of instant SEQID NO: 8 identical to Voit sequence.
RESULT 10
BJD36632
ID   BJD36632 standard; protein; 837 AA.
XX
AC   BJD36632;
XX
DT   13-MAY-2021  (first entry)
XX
DE   Human PKP2 isoform 2a protein, SEQ ID 2.
XX
KW   PKP2 protein; Plakophilin 2; cardiant; gene therapy; myocardial disease;
KW   prophylactic to disease; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2021053222-A1.
XX
CC PD   25-MAR-2021.
XX
CC PF   21-SEP-2020; 2020WO-EP076290.
XX
PR   20-SEP-2019; 2019US-0903103P.
XX
CC PA   (UCLB-) UCL BUSINESS LTD.
XX
CC PI   Voit T,  Dumonceaux J,  Elliot P,  Mariot V;
XX
DR   WPI; 2021-29762X/030.
DR   N-PSDB; BJD36631.
XX
CC PT   Treating or preventing cardiomyopathy in human subject comprises 
CC PT   delivering therapeutic dose of gene therapy vector to cardiomyocytes of 
CC PT   human subject, where gene therapy vector comprises nucleic acid sequence 
CC PT   encoding for plakophilin-2.
XX
CC PS   Disclosure; SEQ ID NO 2; 34pp; English.
XX
CC   The present invention relates to a method for treating or preventing 
CC   cardiomyopathy in a human subject. The method involves delivering a 
CC   therapeutic dose of a gene therapy vector to cardiomyocytes of the human 
CC   subject, where the gene therapy vector comprises a nucleic acid sequence 
CC   encoding for plakophilin-2 (PKP2) or a functional variant. The invention 
CC   further relates to: (1) a gene therapy vector adapted for expressing a 
CC   nucleic acid sequence within cardiomyocytes of the human subject; (2) a 
CC   therapeutic formulation for treating or preventing cardiomyopathy in the 
CC   human subject; and (3) a method for genetically modifying a PKP2-mutated 
CC   cardiomyocyte to express non-mutated PKP2, which comprises transfecting 
CC   the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes 
CC   for the non-mutated PKP2.
XX
SQ   Sequence 837 AA;

  Query Match             100.0%;  Score 4291;  DB 33;  Length 837;
  Best Local Similarity   100.0%;  
  Matches  837;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAAPGAPAEYGYIRTVLGQQILGQLDSSSLALPSEAKLKLAGSSGRGGQTVKSLRIQEQV 60

Qy         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QQTLARKGRSSVGNGNLHRTSSVPEYVYNLHLVENDFVGGRSPVPKTYDMLKAGTTATYE 120

Qy        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GRWGRGTAQYSSQKSVEERSLRHPLRRLEISPDSSPERAHYTHSDYQYSQRSQAGHTLHH 180

Qy        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QESRRAALLVPPRYARSEIVGVSRAGTTSRQRHFDTYHRQYQHGSVSDTVFDSIPANPAL 240

Qy        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 LTYPRPGTSRSMGNLLEKENYLTAGLTVGQVRPLVPLQPVTQNRASRSSWHQSSFHSTRT 300

Qy        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LREAGPSVAVDSSGRRAHLTVGQAAAGGSGNLLTERSTFTDSQLGNADMEMTLERAVSML 360

Qy        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 EADHMLPSRISAAATFIQHECFQKSEARKRVNQLRGILKLLQLLKVQNEDVQRAVCGALR 420

Qy        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 NLVFEDNDNKLEVAELNGVPRLLQVLKQTRDLETKKQITGLLWNLSSNDKLKNLMITEAL 480

Qy        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 LTLTENIIIPFSGWPEGDYPKANGLLDFDIFYNVTGCLRNMSSAGADGRKAMRRCDGLID 540

Qy        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 SLVHYVRGTIADYQPDDKATENCVCILHNLSYQLEAELPEKYSQNIYIQNRNIQTDNNKS 600

Qy        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 IGCFGSRSRKVKEQYQDVPMPEEKSNPKGVEWLWHSIVIRMYLSLIAKSVRNYTQEASLG 660

Qy        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 ALQNLTAGSGPMPTSVAQTVVQKESGLQHTRKMLHVGDPSVKKTAISLLRNLSRNLSLQN 720

Qy        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 EIAKETLPDLVSIIPDTVPSTDLLIETTASACYTLNNIIQNSYQNARDLLNTGGIQKIMA 780

Qy        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 ISAGDAYASNKASKAASVLLYSLWAHTELHHAYKKAQFKKTDFVNSRTAKAYHSLKD 837


Score sequence alignment of instant SEQ ID NO:2 that has 68.6% identical to Voit sequence.
RESULT 3
BJD36633
ID   BJD36633 standard; cDNA; 2643 BP.
XX
AC   BJD36633;
XX
DT   13-MAY-2021  (first entry)
XX
DE   Codon optimized human PKP2 isoform 2b cDNA, SEQ ID 3.
XX
KW   PKP2 gene; Plakophilin 2; cardiant; coding sequence; codon usage;
KW   gene therapy; myocardial disease; prophylactic to disease; ss;
KW   therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   CDS             1..2643
FT                   /*tag=  a
FT                   /product= "Plakophilin-2 (PKP2) isoform 2b"
FT                   /partial
FT                   /note= "No stop codon shown"
XX
CC PN   WO2021053222-A1.
XX
CC PD   25-MAR-2021.
XX
CC PF   21-SEP-2020; 2020WO-EP076290.
XX
PR   20-SEP-2019; 2019US-0903103P.
XX
CC PA   (UCLB-) UCL BUSINESS LTD.
XX
CC PI   Voit T,  Dumonceaux J,  Elliot P,  Mariot V;
XX
DR   WPI; 2021-29762X/030.
DR   P-PSDB; BJD36634.
XX
CC PT   Treating or preventing cardiomyopathy in human subject comprises 
CC PT   delivering therapeutic dose of gene therapy vector to cardiomyocytes of 
CC PT   human subject, where gene therapy vector comprises nucleic acid sequence 
CC PT   encoding for plakophilin-2.
XX
CC PS   Disclosure; SEQ ID NO 3; 34pp; English.
XX
CC   The present invention relates to a method for treating or preventing 
CC   cardiomyopathy in a human subject. The method involves delivering a 
CC   therapeutic dose of a gene therapy vector to cardiomyocytes of the human 
CC   subject, where the gene therapy vector comprises a nucleic acid sequence 
CC   encoding for plakophilin-2 (PKP2) or a functional variant. The invention 
CC   further relates to: (1) a gene therapy vector adapted for expressing a 
CC   nucleic acid sequence within cardiomyocytes of the human subject; (2) a 
CC   therapeutic formulation for treating or preventing cardiomyopathy in the 
CC   human subject; and (3) a method for genetically modifying a PKP2-mutated 
CC   cardiomyocyte to express non-mutated PKP2, which comprises transfecting 
CC   the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes 
CC   for the non-mutated PKP2.
XX
SQ   Sequence 2643 BP; 670 A; 768 C; 779 G; 426 T; 0 U; 0 Other;

  Query Match             68.6%;  Score 1723.2;  DB 69;  Length 2643;
  Best Local Similarity   79.8%;  
  Matches 2107;  Conservative    0;  Mismatches  403;  Indels  132;  Gaps    1;

Qy          1 ATGGCTGCTCCTGGTGCTCCTGCCGAGTACGGCTACATCAGAACAGTGCTGGGCCAGCAG 60
              ||||| || || || || ||||||||||| ||||||||  | || || ||||| ||||||
Db          1 ATGGCCGCCCCCGGAGCACCTGCCGAGTATGGCTACATTCGCACCGTCCTGGGACAGCAG 60

Qy         61 ATCCTGGGACAGCTGGATTCTAGCTCTCTGGCCCTGCCTTCTGAGGCCAAGCTGAAACTG 120
              || |||||||||||||||||       ||||||||||||||||||||||||||||| |||
Db         61 ATTCTGGGACAGCTGGATTCATCAAGCCTGGCCCTGCCTTCTGAGGCCAAGCTGAAGCTG 120

Qy        121 GCCGGCAGTTCTGGAAGAGGCGGCCAGACAGTGAAGTCCCTGCGGATCCAAGAACAGGTG 180
              || || || || ||||| || || ||||| ||||||  |||| | ||||| || ||||||
Db        121 GCAGGAAGCTCCGGAAGGGGAGGACAGACCGTGAAGAGCCTGAGAATCCAGGAGCAGGTG 180

Qy        181 CAGCAGACCCTGGCCAGAAAGGGCAGATCTTCTGTCGGCAACGGCAACCTGCACAGAACC 240
              |||||||| |||||| | ||||||||||||   || ||||||||||| |||||||| |||
Db        181 CAGCAGACACTGGCCCGGAAGGGCAGATCTAGCGTGGGCAACGGCAATCTGCACAGGACC 240

Qy        241 AGCTCTGTGCCCGAGTACGTGTACAATCTGCACCTGGTGGAAAACGACTTCGTCGGCGGC 300
                ||||||||| ||||||||||| || |||||||||||||| || |||||||| || |||
Db        241 TCCTCTGTGCCAGAGTACGTGTATAACCTGCACCTGGTGGAGAATGACTTCGTGGGAGGC 300

Qy        301 AGATCCCCTGTGCCTAAGACCTACGATATGCTGAAGGCCGGCACCACCGCCACCTATGAA 360
               |   ||| ||||| ||||| |||||||||||||||||||||||||| || |||||||| 
Db        301 CGCAGCCCAGTGCCAAAGACATACGATATGCTGAAGGCCGGCACCACAGCAACCTATGAG 360

Qy        361 GGCAGATGGGGAAGAGGCACAGCCCAGTACAGCAGCCAGAAAAGCGTGGAAGAGAGAAGC 420
              ||||| ||||||||||| ||||| |||||||||  ||||||    ||||| ||| | |||
Db        361 GGCAGGTGGGGAAGAGGAACAGCACAGTACAGCTCCCAGAAGTCTGTGGAGGAGCGGAGC 420

Qy        421 CTGCGGCACCCTCTGCGGAGACTGGAAATCAGCCCTGATAGCAGCCCAGAGAGAGCCCAC 480
              ||| | |||||||||||||||||||| |||||||| ||    ||||| ||||| || |||
Db        421 CTGAGACACCCTCTGCGGAGACTGGAGATCAGCCCAGACTCTAGCCCTGAGAGGGCACAC 480

Qy        481 TACACCCACAGCGACTACCAGTACTCCCAGAGATCTCAGGCCGGCCACACACTGCACCAC 540
              || ||||||  ||| |||||||| || ||||||   ||||| || |||||||||||||||
Db        481 TATACCCACTCCGATTACCAGTATTCTCAGAGAAGCCAGGCAGGACACACACTGCACCAC 540

Qy        541 CAAGAGTCTAGAAGGGCCGCTCTGCTGGTGCCTCCTAGATACGCCAGATCTGAGATCGTG 600
              || |||   || |||||||| ||||||||||| |||||||||||| | ||||||||||||
Db        541 CAGGAGAGCAGGAGGGCCGCCCTGCTGGTGCCACCTAGATACGCCCGCTCTGAGATCGTG 600

Qy        601 GGCGTGTCCAGAGCCGGCACAACAAGCAGACAGAGACACTTCGACACCTACCACCGGCAG 660
              ||||||  ||| || || || |||  | | |||||||||||||||||||||||| | |||
Db        601 GGCGTGAGCAGGGCAGGAACCACATCCCGGCAGAGACACTTCGACACCTACCACAGACAG 660

Qy        661 TATCAGCACGGCAGCGTGTCCGATACCGTGTTCGATAGCATCCCCGCCAATCCTGCTCTG 720
              ||||||||||||   |||  ||| || ||||| |||  |||||| ||||| || || |||
Db        661 TATCAGCACGGCTCTGTGAGCGACACAGTGTTTGATTCCATCCCTGCCAACCCAGCCCTG 720

Qy        721 CTGACATACCCTAGACCTGGCACCTCCAGATCCATGGGCAATCTGCTGGAAAAAGAGAAC 780
              ||||| || ||| | || ||||| |||||||| |||||||| |||||||| || ||||| 
Db        721 CTGACCTATCCTCGGCCAGGCACATCCAGATCTATGGGCAACCTGCTGGAGAAGGAGAAT 780

Qy        781 TACCTGACCGCCGGACTGACCGTGGGACAAGTTCGACCTCTGGTTCCTCTGCAGCCCGTG 840
              ||||||||||| || ||||| |||||||| ||  | || ||||| ||||||||||| |||
Db        781 TACCTGACCGCAGGCCTGACAGTGGGACAGGTGAGGCCCCTGGTGCCTCTGCAGCCAGTG 840

Qy        841 ACACAGAACAGAGCCAGCAGAAGCAGCTGGCACCAGTCCAGCTTCCACAGCACCAGAACA 900
              || |||||  | |||||||||  |   |||||||||  |  |||||||   ||||| |||
Db        841 ACCCAGAATCGGGCCAGCAGATCCTCTTGGCACCAGAGCTCCTTCCACTCTACCAGGACA 900

Qy        901 CTGAGAGAAGCTGGCCCTAGCGTGGCCGTGGATTCTTCTGGTAGAAGGGCTCACCTGACA 960
              ||||| || || || || |||||||| ||||| |||   ||  | || || |||||||| 
Db        901 CTGAGGGAGGCAGGACCAAGCGTGGCAGTGGACTCTAGCGGCCGGAGAGCCCACCTGACC 960

Qy        961 GTTGGCCAAGCAGCTGCAGGCGGAAGCGGAAATCTGCTGACCGAGAGAAGCACCTTCACC 1020
              || || || ||||| ||||| |||  ||| || |||||||| |||||   |||||| || 
Db        961 GTGGGACAGGCAGCAGCAGGAGGATCCGGCAACCTGCTGACAGAGAGGTCCACCTTTACA 1020

Qy       1021 GACAGCCAGCTGGGCAACGCCGACATGGAAATGACACTGGAACGGGCCGTGTCCATGCTG 1080
              |||   ||||||||||| ||||| ||||| ||||| |||||  ||||||||  |||||||
Db       1021 GACTCTCAGCTGGGCAATGCCGATATGGAGATGACCCTGGAGAGGGCCGTGAGCATGCTG 1080

Qy       1081 GAAGCCGATCACATGCTGCCCAGCAGAATTAGCGCCGCTGCCACCTTTATCCAGCACGAG 1140
              || || || |||||||||||   ||| ||    ||||| ||||| || ||||||||||||
Db       1081 GAGGCAGACCACATGCTGCCATCCAGGATCTCTGCCGCAGCCACATTCATCCAGCACGAG 1140

Qy       1141 TGCTTCCAGAAGTCTGAGGCCCGGAAGAGAGTGAACCAGCTGAGAGGCATCCTGAAGCTG 1200
              ||||| |||||||| |||||  ||||||| |||||||||||||| |||||||||||||||
Db       1141 TGCTTTCAGAAGTCCGAGGCAAGGAAGAGGGTGAACCAGCTGAGGGGCATCCTGAAGCTG 1200

Qy       1201 CTGCAGCTCCTGAAGGTGCAGAACGAGGATGTGCAGAGGGCTGTGTGTGGGGCCCTGAGA 1260
              |||||||| |||||||||||||||||||||||||||||||| ||||| || |||||||| 
Db       1201 CTGCAGCTGCTGAAGGTGCAGAACGAGGATGTGCAGAGGGCCGTGTGCGGCGCCCTGAGG 1260

Qy       1261 AATCTGGTGTTCGAGGACAACGACAACAAGCTGGAAGTGGCCGAGCTGAACGGCGTGCCA 1320
              ||||||||||||||||||||||| || |||||||| ||||| ||||||||||| ||||||
Db       1261 AATCTGGTGTTCGAGGACAACGATAATAAGCTGGAGGTGGCAGAGCTGAACGGAGTGCCA 1320

Qy       1321 AGACTGCTGCAGGTTCTGAAACAGACCCGCGACCTGGAAACAAAGAAGCAGATCAC---- 1376
              || ||||||||||| ||||| ||||||||||||||||| |||||||||||||||||    
Db       1321 AGGCTGCTGCAGGTGCTGAAGCAGACCCGCGACCTGGAGACAAAGAAGCAGATCACCGAT 1380

Qy       1377 ------------------------------------------------------------ 1376
                                                                          
Db       1381 CACACAGTGAACCTGCGGAGCAGAAATGGATGGCCTGGAGCAGTGGCACACGCATGCAAT 1440

Qy       1377 ------------------------------------------------------------ 1376
                                                                          
Db       1441 CCAAGCACCCTGGGAGGACAGGGAGGAAGGATCACAAGATCCGGCGTGCGGGACCAGCCT 1500

Qy       1377 --------CGGCCTGCTCTGGAACCTGAGCAGCAACGACAAGCTGAAGAACCTGATGATC 1428
                      ||||||||| |||||||||  |   || ||||||||||||||||||||||||
Db       1501 GATCAGCACGGCCTGCTGTGGAACCTGTCCTCTAATGACAAGCTGAAGAACCTGATGATC 1560

Qy       1429 ACAGAGGCCCTGCTGACCCTGACAGAGAACATCATCATCCCTTTCAGCGGCTGGCCCGAG 1488
              || |||||||||||||||||||||||||| |||||||||||||| ||||||||||| |||
Db       1561 ACCGAGGCCCTGCTGACCCTGACAGAGAATATCATCATCCCTTTTAGCGGCTGGCCAGAG 1620

Qy       1489 GGCGATTACCCTAAAGCTAATGGCCTGCTGGACTTCGACATCTTCTACAACGTGACCGGC 1548
              |||||||| || || || || ||||||||||||||||| ||||| |||||||||||||||
Db       1621 GGCGATTATCCCAAGGCCAACGGCCTGCTGGACTTCGATATCTTTTACAACGTGACCGGC 1680

Qy       1549 TGCCTGAGAAACATGTCTAGCGCTGGCGCCGATGGCAGAAAGGCCATGAGAAGATGTGAC 1608
              |||||||| || |||     ||| || || || || ||||||||||||||  | ||||||
Db       1681 TGCCTGAGGAATATGAGCTCCGCCGGAGCAGACGGAAGAAAGGCCATGAGGCGCTGTGAC 1740

Qy       1609 GGCCTGATCGACAGCCTGGTGCACTATGTGCGGGGCACAATCGCCGATTACCAGCCTGAT 1668
              |||||||||||   |||||||||||| ||||||||||| ||||||||||| ||||| || 
Db       1741 GGCCTGATCGATTCCCTGGTGCACTACGTGCGGGGCACCATCGCCGATTATCAGCCCGAC 1800

Qy       1669 GATAAGGCCACCGAGAACTGCGTGTGCATCCTGCACAACCTGAGCTACCAGCTGGAAGCA 1728
              ||||||||||| |||||||||||||||||||||||||| |||   || |||||||| || 
Db       1801 GATAAGGCCACAGAGAACTGCGTGTGCATCCTGCACAATCTGTCTTATCAGCTGGAGGCC 1860

Qy       1729 GAGCTGCCCGAGAAGTACAGCCAGAACATCTACATCCAGAACCGGAACATCCAGACCGAC 1788
              |||||||| ||||||||||||||||||||||| ||||||||| | || ||||||||||||
Db       1861 GAGCTGCCTGAGAAGTACAGCCAGAACATCTATATCCAGAACAGAAATATCCAGACCGAC 1920

Qy       1789 AACAACAAGAGCATCGGCTGCTTCGGCAGCCGCAGCCGGAAAGTGAAAGAACAGTACCAG 1848
              ||||| |||||||||||||||||||||||| |   ||| || ||||| || |||||||||
Db       1921 AACAATAAGAGCATCGGCTGCTTCGGCAGCAGGTCCCGCAAGGTGAAGGAGCAGTACCAG 1980

Qy       1849 GACGTGCCCATGCCTGAGGAAAAGTCTAACCCCAAAGGCGTGGAATGGCTGTGGCACAGC 1908
              || ||||||||||||||||| ||||| || ||||| |||||||| ||||||||||||   
Db       1981 GATGTGCCCATGCCTGAGGAGAAGTCCAATCCCAAGGGCGTGGAGTGGCTGTGGCACTCT 2040

Qy       1909 ATCGTGATCCGGATGTACCTGAGCCTGATCGCCAAGAGCGTGCGGAATTACACCCAAGAG 1968
              ||||||||| ||||||| ||||||||||||||||||  |||||| || |||||||| |||
Db       2041 ATCGTGATCAGGATGTATCTGAGCCTGATCGCCAAGTCCGTGCGCAACTACACCCAGGAG 2100

Qy       1969 GCATCTCTGGGCGCCCTGCAGAATCTGACAGCAGGATCTGGCCCTATGCCTACCTCTGTG 2028
              ||||||||||||||||||||||||||||||||||||||||| || ||||| |||   |||
Db       2101 GCATCTCTGGGCGCCCTGCAGAATCTGACAGCAGGATCTGGACCAATGCCCACCAGCGTG 2160

Qy       2029 GCTCAGACCGTGGTGCAGAAAGAGTCTGGCCTGCAGCACACCCGGAAGATGCTGCATGTG 2088
              || ||||| ||||||||||| ||||| ||||||||||||||||||||||||||||| |||
Db       2161 GCCCAGACAGTGGTGCAGAAGGAGTCCGGCCTGCAGCACACCCGGAAGATGCTGCACGTG 2220

Qy       2089 GGAGATCCCAGCGTGAAGAAAACCGCCATCAGCCTGCTGAGAAACCTGAGCCGGAATCTG 2148
              || || ||   ||||||||| || ||||||   |||||||| ||||||||||| ||||||
Db       2221 GGCGACCCATCCGTGAAGAAGACAGCCATCTCTCTGCTGAGGAACCTGAGCCGCAATCTG 2280

Qy       2149 TCTCTGCAGAATGAGATCGCCAAAGAGACACTGCCCGACCTGGTGTCTATCATCCCTGAC 2208
              || |||||||| ||||||||||| |||||||||||||| ||||||   |||||||| |||
Db       2281 TCCCTGCAGAACGAGATCGCCAAGGAGACACTGCCCGATCTGGTGAGCATCATCCCAGAC 2340

Qy       2209 ACCGTGCCTAGCACCGACCTGCTGATTGAGACAACAGCCAGCGCCTGCTACACCCTGAAC 2268
              ||||||||   ||| || |||||||| ||||||||||||  |||||| ||||||||||||
Db       2341 ACCGTGCCCTCCACAGATCTGCTGATCGAGACAACAGCCTCCGCCTGTTACACCCTGAAC 2400

Qy       2269 AACATCATTCAGAACTCCTACCAGAACGCCCGCGATCTGCTGAACACAGGCGGCATCCAG 2328
              || ||||| |||||||| || ||||| ||||| || ||||||||||||||||||||||||
Db       2401 AATATCATCCAGAACTCTTATCAGAATGCCCGGGACCTGCTGAACACAGGCGGCATCCAG 2460

Qy       2329 AAAATCATGGCCATCTCTGCCGGCGACGCCTACGCCTCTAACAAGGCCTCTAAAGCCGCC 2388
              || |||||||| ||||| |||||||| || ||||| ||||| ||||||   || ||||||
Db       2461 AAGATCATGGCAATCTCCGCCGGCGATGCATACGCATCTAATAAGGCCAGCAAGGCCGCC 2520

Qy       2389 AGCGTGCTGCTGTATTCTCTGTGGGCCCATACCGAGCTGCACCATGCCTATAAGAAGGCC 2448
                |||||||||||||||||||||||| || |||||||||||||| || || |||||||||
Db       2521 TCCGTGCTGCTGTATTCTCTGTGGGCACACACCGAGCTGCACCACGCATACAAGAAGGCC 2580

Qy       2449 CAGTTCAAAAAGACCGACTTCGTGAACAGCCGGACCGCCAAGGCCTACCACTCTCTGAAA 2508
              ||||| || ||||| || |||||||| ||| | || ||||| |||||||||   ||||| 
Db       2581 CAGTTTAAGAAGACTGATTTCGTGAATAGCAGAACAGCCAAAGCCTACCACAGCCTGAAG 2640

Qy       2509 GA 2510
              ||
Db       2641 GA 2642

Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary
Response to arguments
The arguments present in the response filed on 05/23/2022 are answered to the extent they are relevant in view of the new rejections above.
Applicants argue Voit fails to disclose a nucleic acid having a sequence at least 90% identical to SEQ ID NO: 2. Therefore, claim 1 is novel over Voit. Claims 2-4, 6, 8, 12, 15-19, and 24-25 depend from and include all of the elements of claim 1, and recite additional elements of particular advantage and utility. Voit does not teach or disclose all of the elements of claim 1, much less the unique combination of elements of claims 2-4, 6, 8, 12, 15-19, and 24-25. Applicants arguments have been fully considered but are not persuasive. 
In response, while Voit fails to disclose a nucleic acid having a sequence at least 90% identical to SEQ ID NO: 2, however, Voit also teaches a nucleic acid has a sequence of 68.6% identical to the instantly claimed SEQ ID NO: 2, in a gene therapy vector encoding for PKP2 which is a codon optimized human PKP2 isoform 2b cDNA. Given Voit teaches all the elements of claim 1 by teaching (a) delivering a therapeutic dose of a gene therapy vector to cardiomyocytes of the human subject, wherein the gene therapy vector comprises a nucleic acid sequence encoding for PKP2 having the amino acid sequence identical to instantly claimed SEQ ID NO: 8, and (b) a gene therapy vector adapted for expressing a nucleic acid sequence within cardiomyocytes of a human subject, and also teaches the instantly claimed SEQ ID NO: 2, to be codon optimized for the same utility as instantly claimed it would have only required routine experimentation to modify the vector to include Kozak sequence to optimize the codon of transgene into cardiomyocytes for genetically modifying a PKP2-mutated cardiomyocyte to express non-mutated PKP2, which comprises transfecting the PKP2-mutated cardiomyocyte with a nucleic acid sequence that encodes for the non-mutated PKP2 without undue experimentation. Therefore nucleic acid has a sequence of 68.6% identical to the instantly claimed SEQ ID NO: 2, in a gene therapy vector encoding for PKP2 which is a codon optimized human PKP2 isoform 2b cDNA is considered novel, absence of evidence to the contrary. Voit teaches all the  limitation, they fulfill the limitations of the claims.

2.	Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) as evidenced by Mauro (BioDrugss 32: 1-13, 2018) as applied to claims 1-4, 6, 8, 12, 15-19, 24-26 above and further in view of Dzau (US20030022870 previously cited).
The teachings of Voit/Mauro apply here as indicated above.
Voit/Mauro do not teach, wherein the 3' element comprises a Woodchuck Hepatitis Virus Posttranscriptional Regulatory Element (WPRE), a bovine growth hormone polyadenylation (bGH polyA) sequence, or a combination thereof.
However, before the instant effective filing date of the instant invention, Dzau teaches an AAV vector comprising a bovine growth hormone polyadenylation (bGH polyA) sequence is a cardioprotective signal. More preferably, the bovine growth hormone polyadenylation signal is flanked by the adeno-associated viral inverted terminal repeats for treating heart failure, arrhythmia ([0020], p 13, claim 12) (instant claim 11). 
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV vector comprising a polynucleotide encoding PKP2 gene driven by the cardiac specific TNNT2 promoter and utilizes a 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs for treating ARVC as disclosed by Voit/Mauro modified by using the 3’ element bGH polyA sequence having a cardioprotective signal for treating cardiac disorders including arrhythmia as disclosed by Dzau.
The skilled artisan would have expected success in substituting Voit’s/Mauro 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs for treating ARVC with Dzau’s bGH poly A protective sequence because Voit’s/Mauro method applies 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs for treating cardiac condition including ARVC while Dzau bGH polyA sequence is a cardioprotective signal for treating cardiac disorders including arrhythmia. The skilled artisan could have substituted one 3’ element for the bGH polyA sequence because Dzau teaches an AAV vector comprising bGH polyA sequence is a cardioprotective signal thus, both 3’ elements Voit’s/Mauro  and Dzau are known for treating cardiac disorders including arrhythmia.
The person of ordinary skill in the art would have had reasonable expectation of success in selecting Dzau’s GH poly A for treating cardiac disorders and arrhythmia because Voit’s 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs is effective for treating ARVC and Dzau teaches bGH polyA sequence is a cardioprotective signal is flanked by the AAV inverted terminal repeats.
The skilled artisan would have been motivated to select Dzau’s bGH poly A sequence as a cardioprotective signal is flanked by the adeno-associated viral inverted terminal repeats because Voit/Mauro teaches for example, proteins that target delivery of the AAV to desired cells or tissues. A chimeric rAAV as used herein also encompasses an rAAV comprising chimeric 5' and 3' ITRs for treating ARVC.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
The arguments present in the response filed on 05/23/2022 are the same as discussed above. 
In response these argument are moot in view of the new rejection as set forth above. 

3.	Claims 1, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) as evidenced by Mauro (BioDrugss 32: 1-13, 2018) as applied to claims 1-4, 6, 8, 12, 15-19, 24-26 above and further in view of Chamberlain (Current Opinion in Cardiology, 32(3): 1-14, 2017, previously cited).
The teachings of Voit/Mauro apply here as indicated above.
Voit/Mauro do not teach, wherein the nucleic acid has a size less than or equal to about 4.7 kb.
However, before the instant effective filing date of the instant invention, Chamberlain notes that for gene therapy of cardiomyopathies the AAV vector packaging capacity is ~5 kb including ITRs and regulatory elements consequently, only the smaller CM proteins can be expressed from a single AAV vector (p 2-3 1st paragraph), and the PKP2 gene cDNA is 2.5 kb (Table 1), thus the nucleic acid has a size less than about 4.7 kb. Chamberlain teaches the common general knowledge in the art, teaches that for autosomal recessive cardiomyopathies, overexpression of the target protein is expected to be sufficient to achieve therapeutic efficacy (page 2). PKP2 as one of the possible therapeutic genes in Table 1 and AAV9 as preferred AAV serotypes for cardiac delivery after intravenous injection (pages 4 and 5).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify  using a viral vector comprising a polynucleotide encoding a gene for instance PKP2 gene driven by cardiac specific promoter and utilizes a nucleic acid encoding PKP2 having the SEQ ID NO: 8, includes a 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs to treat or prevent ARVC by effecting the production of PKP2 protein by the cardiomyocytes of the human subject disclosed by Voit/Mauro modified by using AAV vector packaging capacity is ~5 kb including ITRs and regulatory elements in a single AAV vector with PKP2 gene cDNA is 2.5 kb, thus the nucleic acid has a size less than about 4.7 kb for cardiac AAV gene therapy as disclosed by Chamberlain. 
The skilled artisan would have expected success in substituting the Voit’s  AAV viral vector with Chamberlains AAV vector packaging capacity is ~5 kb including ITRs and regulatory elements in a single AAV vector with PKP2 gene cDNA is 2.5 kb, thus the nucleic acid has a size less than about 4.7 kb for cardiac AAV gene therapy because Chamberlain teaches for gene therapy of cardiomyopathies the AAV vector packaging capacity is ~5 kb including ITRs and regulatory elements consequently, a single AAV vector and the PKP2 gene cDNA is 2.5 kb, thus the nucleic acid has a size less than about 4.7 kb to be sufficient to achieve therapeutic efficacy of cardiomyopathies.
The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that AAV vector packaging capacity is ~5 kb including ITRs and regulatory elements with nucleic acid has a size less than about 4.7 kb to be sufficient to achieve therapeutic efficacy of cardiomyopathies.
The skilled artisan would have been motivated to select Chamberlains AAV nucleic acid has a size less than about 4.7 kb to receive the benefit of sufficient therapeutic efficacy of cardiomyopathies and because Voit/Mauro teach two long terminal repeat (LTR) sequences are present at the 5' and 3' ends of the viral genome and these contain strong promoter and enhancer sequences and are also required for integration in the host cell genome.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
The arguments present in the response filed on 05/23/2022 are the same as discussed above. 
In response these argument are moot in view of the new rejection as set forth above. 

4.	Claims 1, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Voit (WO2021053222, claiming priority to US provisional application 62/903103, filed September 20, 2019) as evidenced by Mauro (BioDrugss 32: 1-13, 2018) as applied to claims 1-4, 6, 8, 12, 15-19, 24-26 above and further in view of Cerrone (Nature Communications, 8(6): 1-16, 2017, previously cited).
The teachings of Voit/Mauro apply here as indicated above.
Voit/Mauro do not teach, wherein the gene comprises one or more of Ryanodine Receptor 2 (Ryr2), Ankyrin-B (Ank2), Cacnalc (CaV 1.2), triadin (Trdn), or calscquestrin-2 (Casq2).
However, before the instant effective filing date of the instant invention, as evidenced by Cerrone Plakophilin-2 (PKP2) is a component of the desmosome and known for its role in cell-cell adhesion. Mutations in human PKP2 associate with a life-threatening arrhythmogenic cardiomyopathy, often of right ventricular predominance. The use a range of state-of-the art methods and a cardiomyocyte-specific, tamoxifen-activated, PKP2 knockout mouse to demonstrate that in addition to its role in cell adhesion, PKP2 is necessary to maintain transcription of genes that control intracellular calcium cycling. Lack of PKP2 reduces expression of Ryr2 (coding for Ryanodine Receptor 2), Ank2 (coding for Ankyrin-B), Cacna1c (coding for CaV1.2) and Trdn (coding for triadin), and protein levels of calsequestrin-2 (Casq2) (instant claim 20) . These factors combined lead to disruption of intracellular calcium homeostasis and isoproterenol-induced arrhythmias that are prevented by flecainide treatment. A previously unrecognized arrhythmogenic mechanism related to PKP2 expression and suggest that mutations in PKP2 in humans may cause life-threatening arrhythmias even in the absence of structural disease (abstract). Regarding claim 21, Cerrone teaches mutations in in desmosome protein, where the role of intracellular calcium homeostasis as an arrhythmia trigger and as a therapeutic target in patients with mutations in PKP2, even in the absence of overt structural disease (p 2 2nd column bridge p 3 1st column). Regarding claims 22-23, Cerrone teaches The Current (2010) Task Force Criteria emphasize the presence of fibrosis, with or without adiposis, as a diagnostic criteria for ARVC. Adiposis is indeed present in multiple hearts affected with ARVC, though it is considered a slowly-developing process. In mice indicate that loss of PKP2 in adult myocytes does not lead to adiposis within the time frame studied, an observation consistent with other murine models of desmosomal deficiency (p 10, 1st column 3rd paragraph) with structural changes consequent to PKP2 deletion (fig 3) to control calcium cycling and cardiac rhythm for treating ARVC.
Accordingly, it would have been obvious to a person of ordinary skill in the art to combine the using a viral vector comprising a polynucleotide encoding a gene for instance PKP2 gene driven by cardiac specific promoter and utilizes a nucleic acid encoding PKP2 having the SEQ ID NO: 8, includes a 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs to treat or prevent ARVC by effecting the production of PKP2 protein by the cardiomyocytes of the human subject disclosed by Voit/Mauro for treating ARVC with the gene comprising Ryr2 for treating ARVC as taught in individuals with desmosome protein variations with structural changes consequent to PKP2 deletion as disclosed by Cerrone for treating cardiac arhythmias.
It would have been obvious because both Voit’s/Mauro method and Cerrone method treat ARVC.
The person of ordinary skill would have had a reasonable expectation of success in combining Cerrone’s expression of Ryr2 (coding for CaV1.2) and Trdn (coding for triadin), and protein levels of calsequestrin-2 (Casq2) control calcium cycling and cardiac rhythm for treating cardiac arrhythmias by including Voit’s viral vector comprising a polynucleotide encoding a gene for instance PKP2 gene driven by cardiac specific promoter and utilizes a nucleic acid encoding PKP2 having the SEQ ID NO: 8, includes a 3’ element comprising a chimeric rAAV also encompasses a rAAV comprising chimeric 5' and 3' ITRs to treat or prevent ARVC by effecting the production of PKP2 protein by the cardiomyocytes of the human subject because Cerrone’s lack of PKP2 reduces expression of Ryr2 (coding for Ryanodine Receptor 2), Ank2 (coding for Ankyrin-B), Cacna1c (coding for CaV1.2) and Trdn (coding for triadin), and protein levels of calsequestrin-2 (Casq2) these factors combined lead to disruption of intracellular calcium homeostasis and isoproterenol-induced arrhythmias that are prevented by flecainide treatment for treating cardiac arhythmias.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
The arguments present in the response filed on 05/23/2022 are the same as discussed above. 
In response these argument are moot in view of the new rejection as set forth above. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632 
/ANOOP K SINGH/            Primary Examiner, Art Unit 1632